1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,582

10 DONNA HARTE, a/k/a
11 DONNA LOPEZ-HOLLINGSHEAD,

12          Defendant-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
14 Stephen Bridgforth, District Judge

15 Gary K. King, Attorney General
16 Santa Fe, NM

17 for Appellee

18 The Law Offices of Nancy L. Simmons, P.C.
19 Nancy L. Simmons
20 Albuquerque, NM

21 for Appellant



22                                 MEMORANDUM OPINION
 1 CASTILLO, Chief Judge.

 2       Defendant Donna Harte appeals the district court’s orders revoking her

 3 probation and imposing judgment and sentence.

 4       On June 14, 2011, this Court filed a second notice of proposed summary

 5 disposition, again proposing to affirm. On July, 21, 2011, Defendant filed a second

 6 memorandum in opposition, re-asserting the arguments set forth in her first

 7 memorandum and suggesting in the alternative that the appeal be reassigned to the

 8 general calendar. Having duly considered Defendant’s memoranda in opposition, we

 9 affirm the district court for the reasons stated in our first and second notices of

10 proposed summary disposition.

11       IT IS SO ORDERED.



12                                       __________________________________
13                                       CELIA FOY CASTILLO, Chief Judge

14 WE CONCUR:



15 __________________________________
16 JONATHAN B. SUTIN, Judge



17 __________________________________
18 RODERICK T. KENNEDY, Judge

                                            2